EXHIBIT 10.96

THIS NOTE IS NOT TRANSFERABLE WITHOUT THE EXPRESS WRITTEN CONSENT OF BION
ENVIRONMENTAL TECHNOLOGIES, INC. ("BION"). THE SECURITIES REPRESENTED BY THIS
NOTE OR TO BE ISSUED UPON CONVERSION OF THIS NOTE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 OR ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT
BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED OR OTHERWISE TRANSFERRED IN
THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR AN EXEMPTION THEREFROM. ANY SUCH TRANSFER MAY ALSO BE SUBJECT
TO APPLICABLE STATE SECURITIES LAWS.




BION ENVIRONMENTAL TECHNOLOGIES, INC.







2015 Convertible Promissory Note




$405,830.90    

   

September 8, 2015




Bion Environmental Technologies, Inc., a Colorado corporation ("Bion"), for
value received, hereby promises to pay to Dominic Bassani or registered assigns
(the "Holder")  (who resides at 64 Village Hill Drive, Dix Hills, New York
11746) the initial principal sum of Four Hundred Five Thousand Eight Hundred
Thirty Dollars and 0.90 Cents ($405,830.90), with interest from the date of
issuance of this 2015 Convertible Promissory Note ('Note' or 'Notes’) on the
unpaid principal balance at a simple rate equal to four percent (4%) per annum,
on December 31, 2017 (the "Maturity Date"). Interest shall be accrued.  Payment
shall be made at such place as designated by the Holder upon surrender of this
Note, and shall be in such coin or currency of the United States of America as
at the time of payment shall be legal tender for the payment of public and
private debts. Interest shall be computed on the basis of a 360-day year of
twelve 30-day months.




SECTION 1.

Prepayment.




This Note (including interest accrued on the principal hereof) may not be
prepaid in cash by Bion without the written consent of the Holder of the Note
but may be converted to SHARES (defined below) by the Holder at any time during
its term at the Conversion Price set forth in Section 2 below.




SECTION 2.

 Conversion and Exchange.




(a)

This Note shall be convertible, in whole or in part, into SHARES of Bion's
restricted and legended common stock (subject to the provisions of SECTION 6 (e)
below) at the Conversion Price at any time at election of Holder.  The initial
Conversion Price shall be $.60 per ("Conversion Price").




(b)

Conversion Procedures




(i)

In the event that this entire Note is converted into SHARES, Bion's debt
obligation under this Note shall cease and Bion shall deliver certificates
representing the SHARES to the Holder upon delivery of an irrevocable written
notice to Bion specifying the name or names (with address) in which a
certificate or certificates evidencing the SHARES are to be issued. Bion shall
thereupon deliver to the Holder of the Note, or to the nominee or nominees of
such person, certificates evidencing the number of SHARES to which such person
shall be entitled as aforesaid, together with a cash adjustment of any fraction
of a SHARE as hereinafter provided, within three (3) business days of the date
of conversion.  In the event that less than all of this Note is converted into
SHARES, this Note shall remain outstanding with a reduced principal balance
reflecting the partial conversion and Bion shall deliver to the Holder of the
Note, or the nominee or nominees of such person, certificates evidencing the
number of SHARES to which such person is entitled as aforesaid, within three (3)
business days of the date of conversion.  Irrespective of the date of delivery
of Bion stock certificates, such conversion shall be deemed to have occurred as
of Bion's record date of the conversion and the person or persons entitled to
receive SHARES deliverable upon conversion of such Note shall be treated for all
purposes as the record holder or holders of such SHARES on such date.




(ii)

In the event that the Note is converted into SHARES as set forth above, Bion
shall pay any and all issue or other taxes that may be payable in respect of any
issue or delivery of SHARES on such conversion.  Bion, however, shall not be
required to pay any tax which may be payable in respect of any transfer involved
in the issue or delivery of their SHARES (or other securities or assets) in a
name other than that in which the Note so converted was registered, and no such
issue or delivery shall be made unless and until the person requesting such
issue has paid to Bion, as appropriate, the amount of such tax or has
established, to the satisfaction of Bion, that such tax has been paid.




(c)

Protection in Case of a Merger of Bion.  In case of any capital reorganization
or reclassification, or any consolidation or merger to which Bion is a party
other than a merger or consolidation in which Bion is the continuing
corporation, or in case of any sale or conveyance to another entity of the
property of Bion as an entirety or substantially as a entirety, or in the case
of any statutory exchange of securities with another corporation (including any
exchange effected in connection with a merger of a third corporation into Bion),
the Holder of this Note shall have the right thereafter to receive on the
conversion of this Note into SHARES of the kind and amount of securities, cash
or other property which the Holder would have owned or have been entitled to
receive immediately after such reorganization, reclassification, consolidation,
merger, statutory exchange, sale or conveyance had this Note been converted into
SHARES immediately prior to the effective date of such reorganization,
reclassification, consolidation, merger, statutory exchange, sale or conveyance
and in any such case, if necessary, appropriate adjustment shall be made in the
application of the provisions set forth in this Section 2 with respect to the
rights and interests thereafter of the Holder of this Note to the end that the
provisions set forth in this Section 2 shall thereafter correspondingly be made
applicable, as nearly as may reasonably be, in relation to any shares of stock
or other securities or property thereafter deliverable on the Note. The above
provisions of this Subsection (e) shall similarly apply to successive
reorganizations, reclassifications, consolidations, mergers, statutory
exchanges, sales or conveyances. Bion shall require the issuer of any shares of
stock or other securities or property thereafter deliverable on the exercise of
this Note to be responsible for all of the agreements and obligations of Bion
hereunder. Notice of any such reorganization, reclassification, consolidation,
merger, statutory exchange, sale or conveyance and of said provisions so
proposed to be made, shall be mailed to the Holder of the Note not less than 10
days prior to such event. A sale of all or substantially all of the assets of
Bion for a consideration consisting primarily of securities shall be deemed a
consolidation or merger for the foregoing purposes.




(d)

Reservation of Shares; Transfer Taxes; Etc.

Bion shall at all times reserve and keep available, out of its authorized and
unissued shares of Common Stock, solely for the purpose of effecting the
conversion of the Notes, such number of shares of its Common Stock as shall be
sufficient to effect the conversion of all Notes from time to time outstanding.
 Bion shall use its best efforts from time to time, in accordance with the laws
of the State of Colorado, to increase the authorized number of shares of Common
Stock if at any time the number of shares of Common Stock not outstanding shall
not be sufficient to permit the conversion of all the then-outstanding Notes. In
the event that Bion intends to offer Stock other than Common Stock, they shall
authorize the issuance of sufficient shares of such stock to permit the
conversion of all the then-outstanding Notes.




SECTION 3.

Fractional SHARES




Bion shall not be required to issue fractions of SHARES or other stock upon the
conversion of the Note. If any fraction of a share would be issuable on the
Conversion of the Note, Bion shall purchase such fraction for an amount in cash
equal to its fair market value, as determined in good faith by the Board of
Directors of Bion.




SECTION 4.

Events of Default Defined.




The following shall each constitute an "Event of Default" hereunder:




(a)

the failure of Bion to make any payment of principal or interest on this Note
when due and payable;




(b)

the failure of Bion to observe or perform any covenant in this Note, and such
failure shall have continued unremedied for a period of sixty (60) days after
notice;




(c)

if Bion shall:




(1)

admit in writing its inability to pay its debts generally as they become due,




(2)

file a petition in bankruptcy or a petition to take advantage of any insolvency
act,




(3)

make an assignment for the benefit of its creditors,




(4)

consent to the appointment of a receiver of itself or of the whole or any
substantial part of its property,




(5)

on a petition in bankruptcy filed against, be adjudicated a bankrupt, or




(6)

file a petition or answer seeking reorganization or arrangement under the
federal bankruptcy laws or any other applicable law or statute of the United
States of America or any state thereof;




(d)

if a court of competent jurisdiction shall enter an order, judgment or decree
appointing, without the consent of Bion, a receiver of Bion or of the whole or
any substantial part of its property, or approving a petition filed against it
seeking reorganization or arrangement of Bion under the federal bankruptcy laws
or any other applicable law or statute of the United States of America or any
State thereof, and such order, judgment or decree shall not be vacated or set
aside or stayed within thirty (30) days from the date of entry thereof;




(e)

if, under the provisions of any other law for the relief or aid of debtors, any
court of competent jurisdiction shall assume custody or control of Bion or the
whole or any substantial part of its property and such custody or control shall
not be terminated or stayed within thirty (30) days from the date of assumption
of such custody or control;




(f)

the liquidation, dissolution or winding up of Bion; or




(g)

a final judgment or judgments for the payment of money in excess of $500,000 in
the aggregate shall be rendered by one or more courts, administrative or
arbitral tribunals or other bodies having jurisdiction against Bion and the same
shall not be discharged (or provision shall not be made for such discharge), or
a stay of execution thereof shall not be procured, within 60 days from the date
of entry thereof and Bion shall not, within such 60-day period, or such longer
period during which execution of the same shall have been stayed, appeal
therefrom and cause the execution thereof to be stayed during such appeal.




SECTION 5.

Remedies Upon Event of Default.




(a)

Upon the occurrence of an event of Default, (i) the entire principal amount of,
and all accrued and unpaid interest on, this Note shall automatically become
immediately due and payable without presentment, demand, protest or other
formalities of any kind, all of which are hereby expressly waived by Bion.




(b)

No remedy herein conferred upon the Holder of this Note is intended to be
exclusive of any other remedy and each and every such remedy shall be cumulative
and shall be in addition to every other remedy given hereunder or now or
hereafter existing at law or in equity or by statute or otherwise.




SECTION 6.

Miscellaneous.




(a)

Rights of Holders Inter Se.  Each Holder shall have the absolute right to
exercise or refrain from exercising any right or rights which such Holder may
have by reason of this Note or any security received in conversion of the Note
including, without limitation, the right to consent to the waiver of any
obligation of Bion and to enter into an agreement with Bion for the purpose of
modifying this Note or any agreement effecting such modification, and such
Holder shall not incur any liability to any other Holder or Holders of the Notes
with respect to exercising or refraining from exercising any such right or
rights.




(b)

Exculpation Among Holders.  Holder acknowledges and agrees that it is not
relying upon any other Holder, or any officer, director, employee partner or
affiliate of any such other Holder, in making its investment or decision to
acquire the Note or in monitoring this Note.  Each Holder agrees that no Holder
nor any controlling person, officer, director, shareholder, partner, agent or
employee of any Holder shall be liable for any action heretofore or hereafter
taken or omitted to be taken by any of them relating to or in connection with
Bion or the Notes, or both.

(c)

Actions by Holders.  Any actions permited to be taken by the Holder of this Note
and any consents required to be obtained from the same under this Note, may be
taken or given only by the Holder.  




(d)

Amendments and Waivers.  The Holder of this Note may waive or otherwise consent
to the amendment of any of the provisions hereof.




(e)

Restrictions on Transferability.  The securities represented by this Note (or to
be issued in conversion of this Note) have been acquired for investment and have
not been registered under the Securities Act of 1933, as amended, or the
securities laws of any state or other jurisdiction. Without such registration,
such securities may not be sold, pledged, hypothecated or otherwise transferred,
except pursuant to exemptions from the Securities Act of 1933, and the
securities laws of any state or other jurisdiction, PROVIDED, HOWEVER, that the
SHARES to be received upon conversion shall be issued pursuant to Bion’s 2006
Consolidated Incentive Plan (as amended) (“Plan”) and shall registered pursuant
to Bion’s S-8 Registration Statement (as amended) (“S-8”), if such S-8 remains
effective on the date of conversion.




(f)

Governing Law.  This Note shall be governed by and construed in accordance with
the laws of the State of Colorado, excluding the body of law relating to
conflict of laws. Notwithstanding anything to the contrary contained herein, in
no event may the effective rate of interest collected or received by the Holder
exceed that which may be charged, collected or received by the Holder under
applicable law.




(g)

Consent to Jurisdiction.  The parties hereto irrevocably consent to the
jurisdiction of the courts of the State of Colorado and of any federal court
located in such State in connection with any action or proceeding arising out of
or relating to this Note, any document or instrument delivered pursuant to, in
connection with or simultaneously with this Note, or a breach of this Note or
any such document or instrument.  Within 30 days after service, or such other
time as may be mutually agreed upon in writing by the attorneys for the parties
to such action or proceeding, the party so served shall appear or answer such
summons, complaint or other process.

(h)

Interpretation.  If any term or provision of this Note shall be held invalid,
illegal or unenforceable, the validity of all other terms and provisions hereof
shall in no way be affected thereby.




(i)

Successors and Assigns.  This Note shall be binding upon Bion and its successors
and assigns and shall inure to the benefit of the Holder and its successors and
assigns.




(j)

Notices.  All notices, requests, consents and demands shall be made in writing
and shall be mailed postage prepaid, or delivered by hand, to Bion or to the
Holder thereof at their respective addresses set forth below or to such other
address as may be furnished in writing to the other party hereto:




If to the Holder:

At the address set forth above




If to Bion:

Bion Environmental Technologies, Inc.

1775 Summitview Way

PO Box 566

Crestone, CO 81131




(k)

Saturdays, Sundays, Holidays.  If any date that may at any time be specified in
this Note as a date for the making of any payment of principal or interest under
this Note shall fall on Saturday, Sunday or on a day which in Colorado shall be
a legal holiday, then the date for the making of that payment shall be the next
subsequent day which is not a Saturday, Sunday or legal holiday.




IN WITNESS WHEREOF, this Note has been executed and delivered as a sealed
instrument on the date first above written by the duly authorized representative
of Bion.




BION ENVIRONMENTAL TECHNOLOGIES, INC.







By: s/ Mark A. Smith                                                      

      Name:  Mark A. Smith

      Its:  President











Schedule A




Holder:  Dominic Bassani

64 Village Hill Drive, Dix Hills, New York 11746






